UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


MAlA FALCONI-SACHS                                 )
                                                   )
             Plaintiff,                            )
                                                   )
                  v.                               )    Civil Case No. 12-1356 (RJL)
                                                   )
LPF SENATE SQUARE, LLC, et. al.                    )
                                                   )
                                                   )
             Defendant,                            )
                                                   )


                                        o1::a-
                             (August?:}__, 2013) [Dkt. #21]


      For the reasons set forth in the Memorandum Opinion entered thisJtf;;,y of
August 2013, it is hereby
      ORDERED that plaintiffs Motion for Attorney's Fees in Accordance with 28

U.S.C. §1446(c) [Dkt. #21] is GRANTED; it is further

      ORDERED that the determination of what amount should be awarded shall be

referred to Magistrate John M. Facciola pursuant to Local Rule 72.2.

      SO ORDERED.